Citation Nr: 1507731	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-03 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between October 1 and October [redacted], 2011.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

The Veteran was injured in a motorcycle accident on September [redacted], 2011.  He died on October [redacted], 2011.  The appellant in this case is the private hospital that provided care to the Veteran from the time of his accident until his death.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran was injured in a motorcycle accident on September [redacted], 2011.  He received treatment at the claimant hospital until his death on October [redacted], 2011.

2.  The Veteran's condition was not stabilized as of October 1, 2011 such that he could be transferred to a VA hospital or other federal facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred at the University of Texas Medical Branch in Galveston, Texas, from October 1 to October [redacted], 2011 are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.54, 17.1000, 17.1001, 17.1002, 17.1005 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which the treating hospital is now seeking payment or reimbursement.

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  

38 U.S.C.A. § 1728 covers service-connected disabilities; the Veteran was not service-connected for any disability during his lifetime, so this provision is not for application here.  

Instead, payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veteran's Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  This law and regulation provides for payment or reimbursement of outside medical expenses if numerous provisions are met.  The provisions were recently revised.  Though the regulation is lengthy, all that is truly at issue here is 38 C.F.R. § 17.1005(b)(1), which is basically similar to the previous 38 C.F.R. § 17.1002(d).  Essentially, VA will not pay for treatment once the emergency ends, including when the veteran could have been transferred from the non-VA facility to a VAMC.  Essentially, this is when the veteran becomes stabilized.  The regulation further defines stabilization as a situation where "no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility..."  38 C.F.R. § 17.1001(d).  

The records in this case are sparse, but the basic facts are not in dispute.  The Veteran was badly injured in a September [redacted], 2011 motorcycle accident.  He suffered multiple injuries, including a severe pelvic fracture with active extravasation, a left femur fracture, a left spiral humerus fracture, lumbar spine burst fractures, and complex facial lacerations.  Despite undergoing numerous surgeries, the Veteran eventually succumbed to his injuries and died on October [redacted], 2011.  

Procedurally, payment for the period from September [redacted] to September 30, 2011 has already been approved by the VAMC.  VA has denied payment from October 1 to October [redacted], 2011, finding that the Veteran's condition had stabilized and that he could have been transferred to a VA facility.  

Considering that VA has already authorized payment for at least a portion of the Veteran's hospital stay, the Board finds that the other authorization requirements of 38 C.F.R. § 17.1002 (including enrollment in the VA health care system, care of an emergent nature, and lack of third party insurance) are considered established.

Instead, the Board shall focus on the ultimate determination here, whether the Veteran's medical emergency ended on October 1, 2011, such that he could have been transferred to a VA facility; that is, whether he was stabilized.  

In making its determination that the Veteran could have been transferred, the VAMC made no specific findings as to the Veteran's condition at that time.  In contrast, a representative of the claimant hospital detailed the Veteran's condition in a November 2012 letter.  In that letter, she outlined the Veteran's continuing care from the time that VA considered his condition stabilized until his eventual death.  This letter shows that, as of October 1, the Veteran was paralyzed in the intensive care unit (ICU) on a ventilator.  In subsequent days, the Veteran was in renal failure and had worsening neurologic status.  His wounds became infected, and there is no evidence that he was ever removed from the ventilator.  On the day of his death, the Veteran was hypoxic and hypotensive; he underwent multi-system organ failure, leading to his death.  

Under these circumstances, and without any evidence to the contrary, the Board disagrees with the VAMC's finding that the Veteran was stabilized and the emergency had ended, and that he could have been transferred to a VA facility.  The list of ailments and services provided to the Veteran past his alleged date of stabilization is long and heartrending.  The claimant has presented more than adequate evidence to support its contention that the Veteran was not stabilized and transfer was not possible.  In light of this evidence, the Board concludes that the criteria for payment or reimbursement for emergency medical care from October 1 to October [redacted], 2011 have been met.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility between October 1 and October [redacted], 2011 is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


